UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6788


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL A. MARSHALL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:13-cr-00261-FDW-1)


Submitted: August 23, 2018                                        Decided: August 28, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Antoine Marshall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Antoine Marshall seeks to appeal his sentence imposed as part of the

criminal judgment entered following his convictions after a jury trial for conspiracy to

defraud the United States, in violation of 18 U.S.C. §§ 371, 1344 (2012), bank fraud and

aiding and abetting, in violation of 18 U.S.C. §§ 2, 1344 (2012), and conspiracy to

commit money laundering, in violation of 18 U.S.C. § 1956(h) (2012). We dismiss the

appeal.

       In criminal cases, a defendant must file his notice of appeal within 14 days after

the entry of judgment. Fed. R. App. P. 4(b)(1)(A)(i). With or without a motion, upon a

showing of excusable neglect or good cause, the district court may grant an extension of

up to 30 days to file a notice of appeal. Fed. R. App. P. 4(b)(4); United States v. Reyes,

759 F.2d 351, 353 (4th Cir. 1985). The district court entered the criminal judgment on

July 20, 2015. Marshall’s notice of appeal was filed on June 21, 2018. *

       Marshall’s appeal notice is thus untimely, and he has not obtained an extension of

the appeal period.   Further, although the appeal period in a criminal case is not a

jurisdictional provision, but, rather, a claim-processing rule, Bowles v. Russell, 551 U.S.
205, 209-13 (2007); United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009), we

conclude that, because Marshall already has completed collateral review of the same


       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the district court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276
(1988).


                                            2
judgment he now seeks to appeal, extraordinary circumstances meriting sua sponte

dismissal of the appeal are present. United States v. Oliver, 878 F.3d 120, 122, 129-30

(4th Cir. 2017).

       We therefore dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            3